DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Prior Art Rejections:
Regarding claim 42, Applicant's arguments filed on 03/10/2021 have been fully considered and are persuasive. The phosphor sheet 83 of Oyamada is not structured when provided on the support sheet and equipped with the LED dies. Particularly, the phosphor sheet is large-sized during these method steps and not structured as required by claim 42. The large-size phosphor sheet of Oyamada is structured in separate conversion elements after applying the LED dies and the further phosphor members.
Oyamada does not disclose that a first structured wavelength converting layer is applied to the auxiliary carrier. Rather, Oyamada teaches providing a large-size unstructured phosphor sheet that is structured after the application of the radiation-emitting semiconductor chips. Therefore, the previous rejection of claim 42 is now withdrawn and it is now allowed.
Regarding claim 49, Applicant's arguments filed on 03/10/2021 have been fully considered and are persuasive. However, the Examiner found different embodiment (figs. 3-5) in the same reference could read on the current claim (see the explanation in Oyamada reference below). Thus, the Examiner initiated to conduct a telephonic interview with the Applicant’s agent to amend claim 49 to include the allowable subject matter of claim 52. The agreement has been met and thus, claim 49 is now allowed.
EXAMINER’S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization for this examiner’s amendment was   given   in   a   telephone interview with Michael Kucher (Reg. No. 69,114) on June 9th, 2021.
 The application has been amended as follows:
        • Claim 49 recites “49. (Previously Presented) A radiation-emitting semiconductor device comprising: a semiconductor chip comprising: a radiation-transmissive carrier; an epitaxial semiconductor layer sequence arranged at the carrier; a mirror layer arranged at the epitaxial semiconductor layer sequence; and two electrical contacts arranged on a back side of the semiconductor chip; a wavelength-converting layer completely covering side faces of the carrier and a first main surface of the carrier, the wavelength-converting layer having saw traces on the side faces of the carrier; and a reflective casting compound enveloping the semiconductor chip, wherein first main surfaces of the electrical contacts are freely accessible.”	
	Now amended to include claim 52 as the following:
“49. (Currently Amended) A radiation-emitting semiconductor device comprising: a semiconductor chip comprising: 
a radiation-transmissive carrier; 
an epitaxial semiconductor layer sequence arranged at the carrier; 
a mirror layer arranged at the epitaxial semiconductor layer sequence; and

a reflective casting compound enveloping the semiconductor chip, wherein first main surfaces of the electrical contacts are freely accessible, and 
a second clear casting compound having an oblique outer surface is arranged at side faces of the carrier on the wavelength-converting layer, wherein the reflective casting compound envelops the semiconductor chip and the second clear casting compound.”
        • Claim 52 is now cancelled.
        • Claim 53 recites “53. (Previously Presented) The radiation-emitting semiconductor device according to claim 52, wherein the wavelength-converting layer on the first main surface of the carrier is also completely covered by the second clear casting compound.”
	Now amended as the following:
	“53. (Previously Presented) The radiation-emitting semiconductor device according to claim 49, wherein the wavelength-converting layer on the first main surface of the carrier is also completely covered by the second clear casting compound.”
Allowable Subject Matter
Reference 1: Oyamada (US 2015/0311405)

providing an auxiliary carrier (31); and applying a radiation-emitting semiconductor chip (14) on the auxiliary carrier (31).
Oyamada does not teach applying a first structured wavelength converting layer to the auxiliary carrier comprising a plurality of structural elements; filling regions between the structural elements with a first reflective casting compound; and applying a radiation-emitting semiconductor chip with its front side to one structural element of the first structured wavelength converting layer in each case.

Regarding claim 49, Oyamada teaches a radiation-emitting semiconductor device in figs. 3-5 comprising: 
a semiconductor chip (16) comprising: 
a radiation-transmissive carrier (13); 
a semiconductor layer (14) sequence arranged at the carrier; 
and two electrical contacts (15) arranged on a back side of the semiconductor chip; 
a wavelength-converting layer (refer to item 11 in fig. 3 or 4 or refer to item 51 in fig. 5) completely covering side faces of the carrier and a first main surface of the carrier, the wavelength-converting layer having saw traces (refer to slanted line in fig. 4a) on the side faces of the carrier (refer to lateral sides of 13); and 

However Oyamada does not teach the epitaxial semiconductor layer is an epitaxial layer; a mirror layer arranged at the epitaxial semiconductor layer sequence and a second clear casting compound having an oblique outer surface is arranged at side faces of the carrier on the wavelength-converting layer, wherein the reflective casting compound envelops the semiconductor chip and the second clear casting compound.
Reference 2: Herrman (US 20100276706).
Herrmann teaches the same field of an endeavor wherein a LED chip comprising: an epitaxial semiconductor layer (4) sequence arranged at a carrier; a mirror layer (8) arranged at the epitaxial semiconductor layer sequence (see fig. 13).
However, Herrman does not teach and a second clear casting compound having an oblique outer surface is arranged at side faces of the carrier on the wavelength-converting layer, wherein the reflective casting compound envelops the semiconductor chip and the second clear casting compound.

Reference 3: Kimura (US 2014/0001949)
Regarding claim 42, Kumura teaches a method for manufacturing a plurality of radiation-emitting semiconductor devices in fig. 1, the method comprising: 
providing an auxiliary carrier (12); and applying a radiation-emitting semiconductor chip (4) on the carrier (12).


Claims 31-51 and 53-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for manufacturing a plurality of radiation-emitting semiconductor devices, the method comprising: “applying a second clear casting compound to the semiconductor chip compound; and separating the semiconductor chip compound by sawing between two semiconductor chips through the second dear casting compound so that the auxiliary carrier is not cut through and so that a layer of the second clear casting compound with an oblique outer surface is formed on the side faces of the layer of the first casting compound” in combination of all of the limitations of claim 31. Claims 32-41 include all of the limitations of claim 31.
Regarding claim 42, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for manufacturing a plurality of radiation-emitting semiconductor devices, the method comprising: “applying a first structured wavelength converting layer to the auxiliary carrier comprising a plurality of structural elements;  filling regions between the structural elements with a first reflective casting compound; and applying a radiation-emitting semiconductor chip with its front side to one structural element of the first structured wavelength converting layer in each 
Regarding claim 49, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a radiation-emitting semiconductor device comprising: “a second clear casting compound having an oblique outer surface is arranged at side faces of the carrier on the wavelength-converting layer, wherein the reflective casting compound envelops the semiconductor chip and the second clear casting compound” in combination of all of the limitations of claim 49. Claims 50, 51, 53-59 include all of the limitations of claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818